Exhibit 99.1 Group DCA Inc. and Subsidiaries Consolidated Financial Statements December 31, 2009 With Independent Auditors’ Report Group DCA Inc. and Subsidiaries Table of Contents December 31, 2009 Page(s) Consolidated Financial Statements Independent Auditors’ Report 1 Consolidated Balance Sheet 2 Consolidated Statement of Operations 3 Consolidated Statement of Stockholders’ Deficit 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6-13 Independent Auditors’ Report To the Stockholders Group DCA, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheet of Group DCA, Inc. and Subsidiaries as of December 31, 2009, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Group DCA, Inc. and Subsidiaries as of December 31, 2009, and the consolidated results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ WithumSmith+Brown, PC WithumSmith+Brown, PC Morristown, New Jersey January 18, 2011 Group DCA Inc. and Subsidiaries Consolidated Balance Sheet December 31, 2009 ASSETS Current assets Cash and cash equivalents $ Accounts receivable Due from stockholder Deferred contract costs Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation and amortization Due from stockholder, net of current portion Security deposit Other assets Total assets $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities Bank credit line $ Accounts payable and accrued expenses Note payable - former stockholder Deferred rent obligation Deferred revenue Total current liabilities Long-term liabilities Deferred rent obligation, net of current portion Total liabilities Stockholders' deficit Common stock; $.0001 par value; 20,000,000 shares authorized, 10,000,000 shares issued, and 8,500,000 shares outstanding Additional paid-in capital Treasury stock, at cost - 1,500,000 shares ) Accumulated deficit ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ The Notes to Consolidated Financial Statements are an integral part of this statement. 2 Group DCA Inc. and Subsidiaries Consolidated Statement of Operations Year Ended December 31, 2009 Net revenue $ Cost of revenue Gross profit Selling, general and administrative expenses Salaries and employee benefits Other selling, general and administrative expenses Total selling, general and administrative expenses Loss from operations ) Other income (expenses) Interest expense ) Other income and expenses, net Net other income (expenses) ) Loss before provision for taxes ) Provision for taxes Net loss $ ) The Notes to Consolidated Financial Statements are an integral part of this statement. 3 Group DCA Inc. and Subsidiaries Consolidated Statement of Stockholders' Deficit Year Ended December 31, 2009 Accumulated Retained Common Stock Additional Other Earnings Total Shares Paid-in Treasury Comprehensive (Accumulated Stockholders' Outstanding Amount Capital Stock Loss Deficit) Equity (Deficit) Balance - beginning of year as previously reported $
